
	

113 HR 1304 IH: Flexibility to Farm Act
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1304
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Walberg
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To permit the chief executive of a State to create an
		  exemption from certain requirements of Federal environmental laws for producers
		  of agricultural commodities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flexibility to Farm Act.
		2.FindingsCongress finds the following:
			(1)The agricultural community of the United
			 States serves as the economic backbone of many communities and employs millions
			 of Americans.
			(2)In recent years,
			 one-size-fits-all policies issued by the Environmental Protection Agency have
			 increased dramatically, requiring agricultural producers to focus on regulation
			 compliance rather than on growing the world’s healthiest, most abundant food
			 supply.
			(3)Attempts by the Environmental Protection
			 Agency to expand the definition of navigable waters under the
			 Federal Water Pollution Control Act expand the scope of Federal jurisdiction
			 under that Act well beyond the intent of Congress, and would eliminate a
			 central precept of that Act, which reserves certain waters to the exclusive
			 jurisdiction of the States.
			(4)The Environmental Protection Agency’s
			 interpretation of the Spill Prevention, Control, and Countermeasure program has
			 attempted to regulate milk in the same manner as petroleum, requiring dairy
			 farmers to develop oil spill prevention plans and moving far beyond common
			 sense and the intent of the law.
			(5)An increasing number of poultry and
			 livestock operations have been forced to apply for permits under the National
			 Pollutant Discharge Elimination System resulting from the Environmental
			 Protection Agency’s expanding definition of what constitutes a discharge under
			 the Federal Water Pollution Control Act.
			(6)Duplicative and costly permitting
			 requirements under the Federal Water Pollution Control Act will require
			 additional National Pollutant Discharge Elimination System permits for
			 pesticide applications, subjecting pesticide users to unnecessary red tape and
			 financial burdens while exposing them to the threat of unfounded
			 litigation.
			(7)The Environmental Protection Agency has
			 initiated a program to regulate greenhouse gases as air
			 pollutants under the Clean Air Act, which could impose an undue burden
			 on agricultural producers by requiring them to obtain permits to continue
			 operations.
			(8)The Federal
			 Government should not impose further rules or regulations that are overly
			 burdensome or cause economic hardship for the agricultural community.
			3.Unduly burdensome
			 regulations exemption
			(a)In
			 generalIf the chief
			 executive of a State determines, in accordance with this section, that a
			 requirement of a covered Federal environmental law, or a regulation thereunder,
			 is unduly burdensome to persons in the State acting in their capacity as
			 farmers, such requirement or regulation shall not apply to persons in the State
			 acting in that capacity.
			(b)ProcedureBefore
			 finalizing any determination under subsection (a), the chief executive of a
			 State shall solicit and accept public comments regarding such determination for
			 a period of not less than 90 days.
			(c)DefinitionsIn this Act:
				(1)Covered Federal
			 environmental lawThe term covered Federal environmental
			 law means—
					(A)the Clean Air Act (42 U.S.C. 7401 et seq.),
			 insofar as such Act applies to emissions of air pollutants other than emissions
			 resulting from the combustion of any fossil fuel; and
					(B)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.).
					(2)FarmerThe
			 term farmer means—
					(A)a producer, as
			 that term is defined in—
						(i)section 1001 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8702);
						(ii)section 1506(a) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8773(a)); and
						(iii)section 212 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1635a); and
						(B)a producer of a
			 specialty crop, as that term is defined in section 3 of the Specialty Crops
			 Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465).
					(3)StateThe term State means any of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, and any other
			 territory or possession of the United States.
				
